               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        STATESVILLE DIVISION
                   CIVIL CASE NO. 5:21-cv-00052-MR


MONTAVIUS A. JOHNSON-EL, et al., )
                                 )
              Plaintiffs,        )
                                 )
vs.                              )
                                 )
NORTH CAROLINA DEPARTMENT        )
OF PUBLIC SAFETY, et al.,        )                           ORDER
                                 )
              Defendants.        )
_______________________________ )

      THIS MATTER is before the Court on review of the Complaint [Doc. 1].

Also pending are an Application to proceed in forma pauperis [Doc. 2] and a

Motion to Appoint Counsel [Doc. 3].

      The pro se Complaint purports to be a class action civil rights suit

pursuant to 42 U.S.C. § 1983 and names two Plaintiffs: Montavius A.

Johnson-El,1 who is presently incarcerated at the Columbus Correctional

Institution; and Shirley Ann Holden, who does not appear to be incarcerated

and has not signed the Complaint or filed a motion to proceed in forma




1 According to the North Carolina Department of Public Safety’s website, Plaintiff’s name
is Montavious A. Johnson. See https://webapps.doc.state.nc.us/opi/offendersearch.do?
method=list (last visited Mar. 30, 2021).




          Case 5:21-cv-00052-MR Document 4 Filed 04/01/21 Page 1 of 4
pauperis.2     The Complaint addresses an incident when Plaintiff Holden

allegedly attempted to bring contraband into Albemarle C.I. to Plaintiff

Johnson-El during visitation on February 3, 2019, which resulted in the

imposition of disciplinary sanctions against Plaintiff Johnson-El.                      The

Complaint names as Defendants: the North Carolina Department of Public

Safety (“NCDPS”); three Albemarle C.I. correctional officers; an Albemarle

C.I. disciplinary hearing officer; the Albemarle C.I. administrator; an NCDPS

security specialist in Raleigh; and the NCDPS director of prisons in Raleigh.

       Under the general venue provision of 28 U.S.C. § 1391(b), a civil action

may be brought in “(1) a judicial district in which any defendant resides, if all

defendants are residents of the State in which the district is located; (2) a

judicial district in which a substantial part of the events or omissions giving

rise to the claim occurred … ; or (3) if there is no district in which an action

may otherwise be brought as provided in this section, any judicial district in




2  Every pleading must be signed by an attorney or by a party personally if the party is
unrepresented. Fed. R. Civ. P. 11(a). Plaintiff Johnson-El is advised that attempting to
represent the legal interests of anyone other than himself, unless he is licensed to practice
in the State of North Carolina or is admitted elsewhere and specifically admitted,
constitutes the unauthorized practice of law, which is a criminal offense in the State of
North Carolina. See N.C. Gen. Stat. § 84-4, 84-8; see also Myers v. Loudoun Cnty. Pub.
Schls., 418 F.3d 395, 400 (4th Cir. 2005) (“An individual unquestionably has the right to
litigate his own claims in federal court.... The right to litigate for oneself, however, does
not create a coordinate right to litigate for others”); Hummer v. Dalton, 657 F.2d 621, 625
(4th Cir. 1981) (a pro se prisoner’s suit is “confined to redress for violations of his own
personal rights and not one by him as knight-errant for all prisoners.”).
                                             2

          Case 5:21-cv-00052-MR Document 4 Filed 04/01/21 Page 2 of 4
which any defendant is subject to the court’s personal jurisdiction with

respect to such action.” 28 U.S.C. § 1391(b). Further, a court may transfer

a civil action to any district where the action might have originally been

brought “[f]or the convenience of the parties and witnesses, in the interest of

justice.” 28 U.S.C. § 1404(a).

      The incidents at issue in this case allegedly occurred at Albemarle C.I.,

and several of the Defendants are identified as Albemarle C.I. employees.

The Court notes that Albemarle C.I. is located in Stanly County in the Middle

District of North Carolina. The Complaint also names as Defendants certain

NCDPS employees, who are employed in Raleigh, which is located in Wake

County in the Eastern District of North Carolina. Plaintiff Johnson-El is

presently incarcerated at Columbus C.I., which is located in Columbus

County in the Eastern District of North Carolina.3 To the extent that the

Plaintiff may be able to state a cognizable claim against any Defendant,

venue is appropriate in the Middle District of North Carolina, where the

events giving rise to the claims occurred and where most of the Defendants

appear to be located.




3As stated above, Ms. Holden is not properly before the Court at this time. As such, her
domicile is not relevant.
                                           3

         Case 5:21-cv-00052-MR Document 4 Filed 04/01/21 Page 3 of 4
      For the reasons stated herein, this action will be transferred to the

Middle District of North Carolina.

      IT IS THEREFORE ORDERED that the Clerk of this Court is hereby

ordered to transfer this action to the Middle District of North Carolina for

further proceedings, including ruling on the pending motions.

      IT IS SO ORDERED.

                         Signed: April 1, 2021




                                            4

        Case 5:21-cv-00052-MR Document 4 Filed 04/01/21 Page 4 of 4
